On the 28th day of November, 1883, the parties to the suit entered into a contract for the sale by the plaintiffs, and the purchase by the defendant, of a tract of land supposed to contain fifty acres, whereon was a grist mill and saw mill, for the sum of $1,450, whereof $700 was paid at the time, and a note payable on March first, thereafter, given for the residue. The title was, under said agreement, to be retained as a security for the unpaid amount, and when paid, to be conveyed to the vendee.
The note not being met at maturity, the present action was instituted on the 7th day of April, the month following, to recover the money due thereon, and an order for the sale of the land, if necessary therefor.
The plaintiffs allege their ability and readiness to convey the land, and file with their complaint a deed, properly executed in from, to be delivered on payment of the note.
The answer, among other things offered in defence, avers that the plaintiffs have not title, and their deed being inoperative to pass it in fee, is not a compliance with their own stipulations in this behalf.
To inquire into and report upon the plaintiffs' title, at Fall Term, 1884, reference was made to J. S. McElroy, commissioner, who reported, with the testimony and exhibits, the result of his inquiry to be, that while by reason of a tenancy in common with one Nathan Beechfield, held in a larger tract conveyed to them by J. W. Bowman and wife, of which this in dispute forms part, the deed filed could only pass a moiety of the estate, the tenant in common had since conveyed his share to the plaintiffs, and being then seized of the whole estate, they had, by deed made on April 13th, 1885, removed the impediment, and it was sufficient and does pass the title to all the land contained in the contract. *Page 446 
Exceptions were taken by defendant, which by consent were sustained, except the third and fourth, and subject thereto, the report was confirmed, with a judgment for the debt, and the sale of the premises to satisfy it, unless paid by defendant within ninety days thereafter, and for costs.
The case prepared on the appeal states, that the first two exceptions were abandoned, and the last two only relied on. Of these, the one is to the referee's conclusion of law, that the deed of April 13th, 1885, fully satisfies the obligation of the bond; the other is, that this deed is not in the form of that tendered at the filing of the complaint, and does not convey the same number of acres.
The defendant appealed.
The material finding, that the last deed is sufficient to convey, and does convey the estate in fee in the land, and embraces all the territory described in the bond, the conditions essential to a recovery of the debt and the maintenance of the action to enforce payment by a sale of the premises, is left undisturbed by the exceptions, and forms no barrier to the relief sought.
It is sufficient that the vendor is able to make title before final judgment, although not when his suit was begun. It is so held in Hughes v.McNider, 90 N.C. 248; and Fortune v. Watkins, 94 N.C. 304; and other cases.
The matter involved in the exceptions, as ruled by the Court below, only enters into an inquiry as to the costs. The argument derived from the fact that the plaintiff could not make title when he began his action, would have more force if the defendant had been ready to make payment on condition of getting the estate bargained for; nor does he make deposit, as does the plaintiff of a sufficient deed, to avoid *Page 447 
any further proceeding in the cause. He opens a warm contest, and persists in it up to the last moment, and fails. Why then should he not be taxed with costs so incurred, as well as those incurred upon the appeal?
It is suggested that an appeal involving costs merely, will not be entertained, but the appeal calls in question the entire judgment, and the costs only as incidental thereto. May v.  Darden, 83 N.C. 237; State v.Byrd, 93 N.C. 624; Morris v. Morris, 94 N.C. 613.
There is no error, and the judgment must be affirmed.
No error.                                       Affirmed.